Case 3:20-cv-02910-L Document 222 Filed 02/18/21 Pagelof2 PagelD 3125

IN THE UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
Commodities and Futures
Treading Commission, et al.,
Plaintiffs,
Vv. Case No.: 3:20-CV-2910-L

TMTE, Inc., et al.,
Defendants

 

Comes now Counsel for Defendants Lucas Asher and Simon Batashvili, Arnold Spencer, and
pursuant to Local Civil Rule 83.12, would respectfully show the Court the following:

I recently accepted a position as General Counsel for a new, privately-held, company.
Accordingly, I will be winding down my law firm and withdrawing from any cases that will require a
substantial amount of my time. At this time, there are no hearings set and no deadlines for activity on the
part of the Defendants. I have spoken with my clients, and they intend to identify substitute counsel
promptly.

WHEREFORE, undersigned counsel requests the Court to grant this motion to withdraw from
representation of Defendants Lucas Asher and Simon Batashvili in this case.

Dated: February 14, 2021

Respectfully Submitted,

ls
Arnold A. Spencer
Texas State Bar #00791709
Spencer & Associates
5949 Sherry Lane, Suite 900
Dallas, Texas 77225
214-385-8500
arnoldspencer75225@gmail.com

Counsel for Defendants
Lucas Asher and Simon Batashvili
Case 3:20-cv-02910-L Document 222 Filed 02/18/21 Page 2of2 PagelD 3126

ACKNOWLEDGED:

 

I, Amold Spencer, counsel of record for Defendants Lucas Asher and Simon Batashvili, do .
hereby certify that I have filed the foregoing document with the Clerk of Court via the ECF system, which
sent notice to all counsel of record, in accordance with the Federal Rules of Civil Procedure.

Is

 
